Per Curiam :
The plaintiff should have been permitted to amend his complaint. Although he has been a little slow in discovering the deficiencies of his present complaint, there is no suggestion that he has been guilty of bad faith. (Muller v. City of Philadelphia, 113 App. Div. 92; People v. Ostrander, 144 id. 860.) The order appealed from must, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted upon payment by plaintiff of thirty dollars trial fee and ten dollars costs of motion. Present—Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted on payment by plaintiff of thirty dollars trial fee and ten dollars costs of motion.